                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MARK K. JACKSON, JR.,                           )
                                                )
                Plaintiff,                      )
                                                )
       v.                                       )           No. 4:18-cv-01884-AGF
                                                )
UNKNOWN BROCK, et al.,                          )
                                                )
                Defendants.                     )

                                MEMORANDUM AND ORDER

       On March 27, 2019, the Court ordered the Clerk of Court to issue process on Dr.

Unknown Fuentes in her individual capacity pursuant to the waiver agreement the Court

maintains with the St. Louis City Counselor’s Office. (Docket No. 6). The St. Louis City

Counselor’s Office has advised that Dr. Fe Fuentes is not an employee of the City of St. Louis,

and that all healthcare staffing and services at the St. Louis City Justice Center are provided by

Corizon LLC. (Docket No. 8). As such, the Clerk of Court will be directed to issue process on

Dr. Fe Fuentes in her individual capacity pursuant to the service agreement the Court maintains

with Corizon.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall issue process or cause process

to issues on defendant Dr. Fe Fuentes pursuant to the service agreement the Court maintains with

Corizon.

       Dated this 5th day of April, 2019.


                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE
